Citation Nr: 0114243	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  97-29 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO). 

In May 1999, the veteran testified before the undersigned 
Board member at a hearing conducted at the RO in St. 
Petersburg, Florida.  A copy of the hearing transcript has 
been associated with the claims file.  In July 1999, the 
Board remanded this case for additional evidentiary 
development, to include a VA examination.  A VA examination 
was conducted in January 2000 and the case has been returned 
for final appellate review. 

In a May 2001 written argument, the veteran's representative 
raised the issue of whether clear and unmistakable error 
(CUE) was shown in a rating action dated in September 1981.  
That issue has not been developed for appellate review and is 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  In an October 1982 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD.

2.  Evidence added to the record since the October 1982 Board 
decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.

3.  The weight of the medical evidence does not support a 
finding that the veteran currently has PTSD.


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's October 1982 
decision denying service connection for PTSD is new and 
material.  The claim of entitlement to service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1100 (2000).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §1110 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a claim of entitlement to 
service connection for PTSD.  As an initial matter, the Board 
must determine whether new and material evidence which is 
sufficient to reopen the veteran's previously-denied claim 
has been submitted.

In the interest of clarity, the Board will review the law and 
relevant VA regulations, followed by a discussion of the 
factual background of this case. The Board will conclude with 
an analysis of the issue on appeal.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2000); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).


There must be a current disability in order for service 
connection to be granted.
See Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2000).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

The law provides that drug and alcohol abuse cannot itself be 
service connected on a direct basis. 38 U.S.C.A. § 105(a) 
(West 1991); see also VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-98 
(1998). 

Service connection - PTSD

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

Finality/new and material evidence

The veteran has petitioned to reopen a previously denied 
service connection claim for PTSD.  The Board's October 1982 
decision which denied service connection for PTSD is final. 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1982).

Pursuant to 38 U.S.C.A. § 5108 (West 1991), finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring VA's duty to assist has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [to be codified at 38 U.S.C. § 5103A], pertaining to 
VA's duty to assist veterans in the development of their 
claims, appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

Factual background

Evidence of record in October 1982

The veteran's DD 214 reflects that he served in Vietnam from 
June 21, 1969 to June 20, 1970.  The veteran was awarded the 
Combat Infantryman Badge (CIB). 

Service medical records reveal that the veteran underwent a 
psychiatric examination in January 1971.  At that time, it 
was noted that the vetearn had received disciplinary action 
for striking a superior officer and failing to obey a lawful 
order.  At the time of the examination, the veteran was noted 
to have been angry and unmotivated because of his low rank.  
There was no evidence of any mental disease, defect or 
derangement.  He was considered to be mentally responsible as 
he was able to distinguish right from wrong and to adhere to 
the right.  A diagnosis of chronic moderate immature 
personality manifested by a lack of motivation, poor impulse 
control, and an inability to control his anger was recorded.  
The impairments were considered to have existed prior to 
service.  An administrative discharge was recommended.  A 
psychiatric examination at discharge was normal.  

VA treatment and hospital reports, dating from September 1975 
to November 1980, pertinently reflect various diagnoses such 
as inadequate personality, acute alcoholism, alcohol abuse, 
undifferentiated schizophrenia in remission, personality 
disorder, and dysthymic disorder.  These reports do not 
reflect a diagnosis of PTSD.

A July 1981 VA neuropsychiatric examination report reflects 
that the veteran reported having suffered numerous life 
threatening situations while he was in Vietnam.  However, he 
did not provide any details or describe these situations.  
After a mental status examination, a diagnosis of post 
traumatic stress syndrome and inadequate personality disorder 
were recorded by the examining physician.  The examiner 
further commented that the veteran's anxiety was manifested 
through out the years by the use of alcohol and drugs and 
that the veteran had post traumatic stress syndrome and a 
basic inadequate personality. 

A VA special psychiatric examination was conducted in 
September 1981.  At that time, the veteran complained of 
paranoia and flashbacks relating to his Vietnam experience.  
The veteran reported that he had abused drugs and alcohol 
subsequent to discharge from service.  After a mental status 
examination, diagnoses of mixed sociopathic schizoid 
personality disorder, borderline intellectual functioning and 
multiple substance abuse, including alcohol and drugs were 
recorded.  An opinion was expressed by a board of two 
psychiatrists that there was no evidence of Vietnam stress 
syndrome in the veteran but that he did show a severe long-
term personality disorder correlated with the use of 
substance abuse.

The October 1982 Board decision

In October 1982, the Board denied entitlement to service 
connection for PTSD.
In essence, the Board concluded that the evidence did not 
establish that the veteran had a diagnosis of PTSD.  

Evidence submitted after the October 1982 Board decision

Numerous VA hospitalization and treatment reports, dating 
from 1993-1995, reflect continuing treatment for alcohol 
dependency and borderline personality traits, among other 
disorders.  Of specific note is a November 1995 VA treatment 
report reflecting an impression by the examining physician 
that the veteran appeared to endorse some symptoms consistent 
with the diagnosis of PTSD.  

An August 1997 VA medical report, submitted by G.C. M.D., 
reflects that a diagnosis of PTSD was to be ruled out.  
Diagnoses of borderline personality disorder and a history of 
substance abuse were also recorded.

Also of record is VA form 10-0360, received by the RO in July 
1997, reflecting that the veteran was seen by a Dr. C in 
February 1999 and that the block marked PTSD had been checked 
as a primary diagnosis.  However, there was no clarifying 
information or reasoning provided for the diagnosis of PTSD 
by Dr. C.

In May 1999, the veteran testified before the undersigned 
Board member at a personal hearing.  The veteran in essence 
contended that he had PTSD as a result of his wartime service 
in Vietnam.  He reported that he was ambushed, received 
mortar and sniper rounds, saw firefights and loaded dead 
bodies on helicopters.  The veteran reported that he had been 
diagnosed as having PTSD.  

The Board remanded this case in July 1999 so that the veteran 
could be scheduled for a VA examination in order to determine 
whether he had PTSD.  The RO was also requested to contact 
the veteran in order to obtain any additional private or VA 
records, especially the records of Dr. C. 

In a letter, dated in December 1999, the RO requested that 
the veteran provide them with any additional medical 
evidence, private or VA, especially any records that he might 
have in his possession from Dr. C.  The RO indicated that the 
evidence should be furnished as soon as possible, preferably 
within 60 days from the date of the letter.  The veteran did 
not respond to the RO's request.  

The RO provided the veteran with a VA PTSD examination in 
January 2000.  After a review of the claims file and an 
examination of the veteran, the examiner concluded that there 
was no indication that the veteran had PTSD.  The examiner 
determined that the veteran seemed to indicate problems with 
alcohol which he had tried to minimize and had affected his 
intellectual functioning.  The examiner also noted that there 
was a history of psychotic-like manifestations perhaps 
related to his alcohol intake, but that the veteran was free 
of psychotic symptoms at the time of the examination.  The 
veteran was also found to have showed an immature type of 
personality which had created an influence in his behavior 
and reactions to his life.  Diagnoses of chronic alcoholism, 
psychosis, not otherwise specified by history, personality 
disorder not otherwise specified with immature type of 
features were entered.

Analysis

New and material evidence

The evidence of record in October 1982 may be summarized as 
indicating that the veteran was not shown to have a diagnosis 
of PTSD related to his Vietnam service or any incident 
therein.

Since the October 1982 Board decision, evidence has been 
submitted documenting a diagnosis of PTSD.  The Board 
observes in passing that during the pendency of this appeal, 
the requirement for a "clear" diagnosis of PTSD has been 
eliminated from the language of 38 C.F.R. § 3.304(f).  
Compare 38 C.F.R. § 3.304(f) (1990) and (2000).

The diagnosis of PTSD by Dr. C [in that a box entitled "PTSD" 
being checked on a VA Form 10-0360, listing diagnoses] 
clearly bears directly and substantially on the specific 
matter under consideration, i.e., whether the veteran has 
PTSD.  This diagnosis is neither cumulative nor redundant, as 
it was not previously of record.  Given the nature of this 
medical evidence, the Board finds that the diagnosis is by 
itself so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).

Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is reopened based on the submission of 
new and material evidence.  The Board notes at this point 
that new evidence may be sufficient to reopen a claim because 
it  contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even though it may not be enough to convince the 
Board to grant a claim.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998). 
The Board will now move on to address the veteran's claim on 
a de novo basis.

Decision on the merits

(i.)  Preliminary matters

Before proceeding further, the Board must consider whether 
the cautions of the United States Court of Appeals for 
Veterans Claims (Court) in Bernard v. Brown, 4 Vet. App. 384 
(1993) apply [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  In this case, the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim of entitlement to service connection for PTSD, 
including presenting his testimony as to the merits of the 
issue of service connection for PTSD at a personal hearing.  
Moreover, the RO initially addressed this claim on the 
merits, as if no previous final decision had been rendered.  
See the January 2001 Supplemental Statement of the Case. 

As noted above, once the veteran's claim for service 
connection for PTSD is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub.L. NO. 106-475, § 3(a), 
114 Stat. 2096_(2000) [to be codified at 38 U.S.C.A. 
§ 5103A].  In this case, subsequent to the Board's July 1999 
remand request, the veteran was requested to provide 
additional medical evidence, especially the records from Dr. 
C to support his claim for PTSD.  However, no further 
evidence was submitted by the veteran.  In addition, the 
veteran was provided a very thorough VA PTSD examination in 
January 2000 which specifically addressed the question on 
whether or not he had PTSD.  Therefore, for the reasons 
stated above, the Board concludes that VA's duty to assist 
the veteran has been satisfied in this case.

Generally, any pertinent evidence submitted by the veteran or 
his representative which is accepted by the Board must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived.  38 C.F.R. § 
20.1304(c) (2000).  In this case, after a Supplemental 
Statement of the Case was issued in January 2000, a VA 
interview report of the veteran, dated in December 2000, was 
associated with the claims file and was not accompanied by a 
waiver of RO consideration.  However, the Board believes that 
this report is not "pertinent" to the claim on appeal within 
the meaning of 38 C.F.R. § 20.1304, as it relates primarily 
to the competency of the veteran and not to the issue of 
whether or not the veteran has PTSD.  Thus, the Board finds 
that consideration of this material by the RO pursuant to 38 
C.F.R. § 20. 1304 (2000) is not necessary.

(ii.)  Discussion

There is no question that stressors existed.  The veteran has 
been recognized as being a combat veteran.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f).  The question which is 
crucial to this case is whether the veteran has PTSD.  Under 
current law service connection may not be granted unless a 
current disability exists.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).

In this case, there is only one diagnosis of PTSD, which is 
shown on VA form 10-0360.  On that form, a block marked 
"PTSD"  was checked as a primary diagnosis by G.C., M.D.  
However, there is no clarifying information or explanation 
for the apparent diagnosis of PTSD.  As noted above, efforts 
were made by the Board and the RO to secure clarifying 
information, to no avail.

The remainder of the medical record is devoid of any 
diagnosis of PTSD.  As indicated in the factual background 
section above, other diagnoses have been proffered by 
examining and treating physicians over the years, to include 
personality disorder and alcohol abuse.    

The Board places great weight of probative value on the 
findings of the VA psychiatrist in January 2000, which was 
the result of the Board's remand for specific medical 
guidance as to this question.  The examiner thoroughly 
reviewed the veteran's history, examined the veteran and 
specifically ruled out a diagnosis of PTSD.  In particular, 
the Board notes that the January 2000 VA psychiatrist 
determined that although some of his clinical symptoms were 
consistent with PTSD, the veteran seemed to indicate problems 
with alcohol.  The psychiatrist also concluded that the 
veteran had a history of psychotic-like manifestations in the 
past, perhaps related to his alcohol intake and an immature 
type of personality which had influenced his behavior and 
reactions throughout his life. 

The Board observes that the conclusions of the January 2000 
VA psychiatrist are consistent with and supported by earlier 
findings in the service medical records of problems with 
authority and a personality disorder.  In addition, the post-
service medical record is replete with numerous VA treatment 
and hospitalization reports, dating from the mid-1970's to 
the mid-1990's, reflecting the veteran's long standing 
history of substance abuse.  

The Board further finds that the conclusions of the January 
2000 VA psychiatrist is supported by the earlier findings of 
the September 1981 VA Board psychiatrists, who also 
considered the veteran's medical history but determined that 
there was no evidence of "post traumatic stress syndrome" 
but that the veteran showed a long-term personality disorder, 
correlated with multiple substance abuse.  

As noted above, the only medical evidence that PTSD exists 
the merely a box on a form entitled "PTSD" being checked.  
This is outweighed by the remainder of the medical evidence, 
discussed above.  Although the veteran himself contends that 
he has PTSD, it is now well-established that as a layperson 
without medical training he is not qualified to render 
medical opinions regarding the diagnosis of disorders and 
disabilities, and his opinion is entitled to no weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board concludes, for the reasons and bases expressed 
above, that the preponderance of the evidence is against 
finding that the veteran suffers from PTSD.  The veteran's 
claim is accordingly denied.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

